 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDSingleton Packing Corp.andLocal 104,Hotel &TRIAL EXAMINER'S DECISIONRestaurant Employees&Bartenders InternationalUnion,AFL-CIO. Case 12-CA-3774August 31, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn June 27, 1967, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the Respondent's exceptions,' and theentire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Singleton Packing Corp.,Tampa, Florida, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommended Order, as modifiedherein:Delete from paragraph 2(b) that part thereofwhich reads "to be furnished" and substitutetherefor "on forms to be provided ...."' In his Decision, the Trial Examiner erroneously states that theRespondent, in its answer to the notice to show cause, did not dispute thefacts in the representation proceeding The Respondent denies paragraph6 of the complaint, contends that the Board's determination in therepresentation case was based on insufficient facts, and requests theBoard to reconsider such determination and direct a hearing at which it of-fers to prove the facts alleged in an affidavit executed by its vice presidentHowever, we find, in agreement with the Trial Examiner, that all the is-sues raised herein by the Respondent have been previously considered bythe Board, and the facts alleged in the affidavit are not newly discoveredor previously unavailableAccordingly, the Respondent's requests forreconsideration and for a hearing are deniedSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'CHARLES W. SCHNEIDER,1 rial Examiner.Upon peti-tion for certification as collective-bargaining representa-tive filedby Local 104,Hotel & Restaurant Employees& Bartenders International Union,AFL-CIO,hereincalled the Union,the Regional Director for Region 12 ofthe Board on April 18, 1966, approved a stipulation forcertification upon consent election executed by SingletonPacking Corporation,Tampa, Florida, herein called theRespondent,and by the Union.The appropriate bargain-ing unit was stipulated to be the unit set out hereinafter.An election pursuant to the stipulation was held onMay 9, 1966, which the Union lost.Upon objections tothe conduct of the election filed by the Union,and afterinvestigation thereof, and over the opposition of theRespondent,the election was set aside by the Board onAugust 24,1966, and a second election directed. Pur-suant thereto,a second election by secret ballot was con-ducted on October 13, 1966, under the direction and su-pervision of said Regional Director, in which the Unionreceived a majority of the valid votes cast.The Respond-ent filed timely objections to the election,inwhich itrequested that the May 9, 1966, election be certified asexpressing the true wishes of the employees,or in the al-ternative that the October 1966 election be set aside anda new election directed,and that in the event of a disputea hearing be held to resolve any substantial issues raised.On November 25, 1966, the Regional Director, after in-vestigation,issued a report on objections in which hefound the Respondent's objections without merit, andrecommended that they be overruled and that the Unionbe certified as bargaining representative of the employeesinvolved.Thereafter,the Respondent filed timely excep-tions to the Regional Director's report on objections. OnFebruary24, 1967,the Board issued its SupplementalDecision and Certification of Representative in which itfound the Respondent's exceptions raised"no material orsubstantial issues of fact or law warranting reversal of theRegionalDirector's findings, conclusions, and recom-mendations."Accordingly,the Board adopted the Re-gionalDirector's report and certified the Union as thebargaining representative under the Act.THE COMPLAINT CASEOn March 3, 1967, the Union filed the unfair laborpractice charge involved in the instant case, in which it al-leged that since on or about March 1, 1967, the Respond-ent has refused to bargain with the Union.On March 31, 1967, the General Counsel, by the Re-gional Director of Region 12, issued a complaint allegingthat since on or about February 28, 1967, Respondenthad committed unfair labor practices in violation of Sec-tions 8(a)(1) and (5) and 2(6) and (7) of the Act by refus-ing to bargain with the Union upon request. In due coursethe Respondent filed its answer to the complaint in whichcertain allegations of the complaint were admitted andothers denied.'Official notice is taken of the representation proceeding, Case12-RC-2460 See Section 9(d) of the National Labor Relations Act167 NLRB No. 36 SINGLETON PACKING CORP.In its answer the Respondent admits the following al-legations of the complaint: (1) jurisdictional, (2) that theUnion is labor organization, (3) that the unit is ap-propriate, (4) that the Union requested Respondent on orabout February 28, 1967, to bargain collectively, and (5)that the Respondent on or about March 2, 1967, andthereafter refused and continues to refuse to bargain col-lectively with the Union. Respondent denied the allega-tions contained in paragraphs 6, 7, and 10 of the com-plaintwherein it is alleged that (1) the employeesdesignated and selected the Union in the October 13,1966, election as their bargaining representative, (2) theBoard certified the Union, and (3) the Union has beenand is the representative of a majority of the employeesin the appropriate unit. The Respondent further deniedevery allegation in the complaint relating the facts of therepresentation proceeding in Case 12-RC-2460 and theallegationthat the Respondent committed unfair laborpractices.Thereafter, the General Counsel filed a motion tostrike certain portions of Respondent's answer to thecomplaint along with a motion for summary judgmentwherein he contends that the Respondent's answer, in-sofar as it denies all allegations relating to the representa-tion proceeding, is a sham and was interposed for purposeof delay, and that the facts of the official records andother facts submitted with the motion establish the allega-tions of the complaint as a matter of law, and that there-fore there is no necessity for a hearing.On April 26, 1967, 1 issued an order to show cause onthe motion for summary judgment, in which the partieswere directed to show cause on or before May 10, 1967,as to whether or not the motion should be granted.Responses were thereafter filed by the Respondent andthe General Counsel.In itsbrief in response and in opposition to the motionfor summary judgment, the Respondent denied that itsanswer was sham or given with any intent to delay.Respondent further contended that its denial of those por-tions of the complaint relating to the representationproceeding did not dispute the facts of that proceeding,but rather the conclusions arrived at by the Board and theRegional Director. As affirmative defense to the allega-tions contained in the complaint and motion for summaryjudgment, Respondent alleges that the Board improperlyand unlawfully set aside theelectionof May 9, 1966, inwhich a majority of the employees voted against theUnion, improperly conducted a second election, and hasfailed to provide Respondent with a hearing at any timeduring therepresentation proceedingdespiteRespond-ent's several requests.In supportof its answer andresponse, Respondent submitted an affidavit of its vicepresident, John E. Duggan, deposing certain facts relatingto the representation proceeding.RULING ON MOTION TO STRIKE CERTAIN PORTIONS OFRESPONDENT'S ANSWERIn view of Respondent's assertion in its brief that itdoes not contest the facts of the representation proceed-ing, but merely denies the validity of the result, the allega-tMacomb Pottery Company, et al v N L R B, 376 F 2d 450 (C A 7);Howard Johnson Company,164 N LRB801,-Metropolitan Life Insur-and Company,163NLRB 579. SeePittsburgh Plate Glass Co v.N L R B,313 U S 146, 162, National Labor Relations Board Rules andRegulations,Series 8, as amended, Sec102 67(f)305tions of paragraph 6 of the complaint are now deemed ad-mitted. The Respondent's answer may stand, however,insofar as it asserts the invalidity of the certification. Ab-sent a pleaded denial to that effect, the Respondent wouldhave no issue to contest before the courts-if it desiressuch.RULING ON MOTION FOR SUMMARY JUDGMENTThe Respondent opposes the General Counsel's mo-tion for summary judgment. The Respondent contendsthat the May 9, 1966, election, which the Union lost, waserroneously set aside, and that the October 13, 1966,election should have been nullified on the basis ofRespondent's objections, and that the certification is con-sequently invalid. Additionally, the Respondent contendsthat it was improperly deprived of a hearing on its objec-tions to the October 13, 1966, election and urges that itsanswer to the complaint raises substantial and material is-sues of fact which cannot be resolved without a hearing.The questions as to the validity of the two elections,the merit of the Respondent's contentions with respect toeach, and whether the Union should be certified, wereraised by Respondent in its objections to conduct affect-ing outcome of second election, and in its exceptions tothe Regional Director's reports on objections to the elec-tions, and were decided by the Board in the representa-tion proceeding. It is thus clear that the Respondent seeksto relitigate those issues here. This the Respondent maynot do before the Trial Examiner.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a Trial Examiner, in a complaintcase, of issues which were or could have been litigated ina prior related representation proceeding.2 This policy isapplicable even though no formal hearing on objectionshas been provided by the Board. Such a hearing is not amatter of right unless substantial and material issues areraised;3 and that there are not such issues here has beeneffectively decided by the Board.The Trial Examiner has no authority to review theBoard's final disposition of the representation issues or toquestion its conclusions based on the existing record. TheRespondent is free, in exceptions to this Decision, torequest the Board to reconsider the determinations in therepresentation case, and, in the event of an unfavorablefinal order by the Board the Respondent may requestreview of those determinations in an appropriate court ofappeals. At this stage of the proceedings, however, absentnewly discovered or previously unavailable evidence, theBoard's disposition of the representation matters is thelaw of the case and binding on the Trial Examiner. Nonewly discovered or previously unavailable evidence isoffered by the Respondent. None of the facts asserted inVice President Duggan's affidavit are claimed to be such.The refusal to bargain being conceded there are no is-sues litigable before a Trial Examiner, and therefore nomatter requiring hearing. Accordingly, the General Coun-sel'smotion for summary judgment is granted, and Ihereby make the following further:3O K Van and Storage, Inc,127 NLRB 1537, enfd. 297 F.2d 74(C A 5) And seeN L R.B v Air Control Products of St Petersburg,Inc ,335 F.2d 245, 249 (C.A. 5) "If thereis nothing to hear, then a hear-ing is a senseless and uselessformality " CfUnitedStatesRubber Com-panyv N L R B, 373 F 2d 602 (C A 5) 306DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS1.THE BUSINESS OF THE RESPONDENTRespondent is a Florida corporation with its principaloffice and place of business in Tampa,Florida,where itis engaged in the business of operating a seafood productsprocessing plant.In the course and conduct of its busi-ness, Respondent has an annual gross volume of businessin excess of $500,000 and annually ships products valuedin excessof $50,000 directly to points outside the Stateof Florida.Respondent annually sells seafood productsvalued in excessof $50,000 to one or more branches ofthe Armed Forces of the United States.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionis now,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe following employees constitute a unit appropriatefor purposes of collective bargaining within themeaningof Section 9(b) of the Act:All production and maintenance employees employedby the Respondent at the Tampa, Florida, plant locatedat 50th Street and ACL Railroad; excluding all officeclerical employees, guards, watchmen, professional em-ployees, and supervisors as defined in the Act.On October 13, 1966, a majority of Respondent's em-ployees in the appropriateunitselected the Union as theircollective-bargaining representative in a secret-ballotelection conducted under the supervision of theRegionalDirector for Region 12 of the National LaborRelationsBoard.On February 24, 1967, the National Labor RelationsBoard, after consideration of Respondent's objections tothe above-described election certified the Union as theexclusive collective-bargaining agent of the employees inthe said unit.At all times since February 24, 1967, and continuouslyto the present, the Union has been the representative forthe purpose of collective bargaining of the employees inthe said unit, and, by virtue of Section 9(a) of the Act, hasbeen and is now the exclusive representative of all theemployeesin said unitfor the purposes of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employment.Since on or about February 28, 1967, and specificallyby telegram dated February 28, 1967, the Unionrequested and continues to request Respondent to bar-gain collectively with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.4The purpose of this provision is to ensure that the employees in theappropriateunit will be accorded the statutorily prescribedservices oftheir selected bargainingagent for the periodprovidedby law.See Mar-Jac Poultry Company,Inc., 136 NLRB 785;Commerce Company dl bl aLamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C A.5); BurnettConstruction Company,149 NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A.10).On or about March 2, 1967, Respondent refused andcontinues to refuse the Union's requests for bargaining.By such action the Respondent has refused to bargaincollectively in violation of Section 8(a)(5) of the Act andhas interfered with, restrained, and coerced its employeesin violation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, pursuant to Section 10(c) of theAct, I recommend that the Board issue the following:ORDERA. For purposesof determining the effective period ofduration of the certification,e initial year of certifica-tion shall be deemed to begin on the date the Respondentcommences to bargain in good faith with the Union as therecognized bargaining representative in the appropriateunit.4B. SingletonPacking Corp.,Tampa,Florida,itsof-ficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectively with Local 104,Hotel & Restaurant Employees&Bartenders Interna-tional Union,AFL-CIO,as the exclusive collective-bar-gaining representative of the employees in the followingappropriate bargaining unit:All production and maintenance employees em-ployed by the Respondent at the Tampa,Florida,plant,located at 50th Streetand ACLRailroad, ex-cludingallofficeclericalemployees,guards,watchmen, professional employees,and supervisorsas defined in the Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent the employees in said ap-propriate unit as the exclusive bargaining representative.2.Take thefollowing affirmative action which isnecessary to effectuate the policiesof the Act:(a)Upon request,bargain collectivelywith Local 104,Hotel&Restaurant Employees & Bartenders Interna-tional Union,AFL-CIO,as the exclusive representativeof the employees in the appropriate unit with respect toratesof pay,wages, hours of work,and other terms andconditions of employment,and embody in a signed agree-ment any understanding reached.(b)Post at itsTampa,Florida, plant,copies of the at-tached notice marked"Appendix."5 Copies of saidnotice,to be furnishedby theRegional Director for Re-gion 12,after being duly signed by Respondent's author-ized representative,shall be posted by the Respond-ent immediately upon receipt thereof,and be maintainedby it for 60consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby theRespondent to insure that said notices are not al-tered,defaced,or coveredby any othermaterial.' In the event that this RecommendedOrder is adopted bythe Board,the words"a Decision andOrder"shall be substituted for the words "theRecommendedOrder ofa Trial Examiner" in the notice.In the furtherevent that the Board'sOrder isenforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United StatesCourt of Ap-peals Enforcingan Order"shall be substituted for the words "a Decisionand Order." SINGLETON PACKING CORP.307(c)Notify, the Regional Director for Region 12, inTampa, Florida, plant, located at 50th Street andwriting, within 20 days from the receipt of this Decision,ACL Railroad, excluding all office clerical em-what steps have been taken to comply herewith.6ployees, guards, watchmen, professional employees,6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 12, in writing, within 10 days from the date of this Order, whatstepsRespondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order ofa Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify you that:WE WILL NOTrefuse to bargain collectively withLocal 104,Hotel & Restaurant Employees & Bar-tenders International Union,AFL-CIOas the ex-clusive bargaining representative of all the followingemployees:All production and maintenance employees at ourand supervisors as defined in the Act.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the exer-cise of their rights under the Act.WE WILL bargain collectively with the Union asexclusive bargaining representative of the employeesin the bargaining unit, and if an understanding isreached we will sign a contract with the Union.DatedBySINGLETON PACKING CORP.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 706 FederalBuilding,500 Zack Street, Tampa, Florida 33602,Telephone 228-7711.310-5410-70-21